470 S.E.2d 886 (1996)
266 Ga. 764
SIMS
v.
The STATE.
No. S96A0741.
Supreme Court of Georgia.
June 3, 1996.
*887 William W. Woody, Dahlonega, for Sims.
Michael J. Bowers, Atty. Gen., Dept. of Law, Atlanta, Albert F. Taylor, Jr., Dist. Atty., Dahlonega, Christopher S. Brasher, Asst. Atty. Gen., Paula K. Smith, Sr. Asst. Atty. Gen., Mary Beth Westmoreland, Deputy Atty. Gen., Dept. of Law, Atlanta, Mary E. Moore, Asst. Dist. Atty., Dahlonega, for State.
HUNSTEIN, Justice.
Following a night of drinking beer and smoking marijuana, James Edward Sims attacked his companion, Marcus Gilbert, beat him on the head with a stick of firewood, stabbed him, and slashed his throat, which caused Gilbert's death. Sims was convicted of malice murder, felony murder and two counts of aggravated assault. One of the aggravated assault counts merged with the malice murder conviction; the felony murder count was vacated as a matter of law, Malcolm v. State, 263 Ga. 369(5), 434 S.E.2d 479 (1993), and Sims was sentenced to life imprisonment plus twenty years.[1] We affirm.
1. Reviewing the evidence in the light most favorable to the jury's verdict, we find that it was sufficient to enable a rational trier of fact to find appellant guilty of the crimes charged beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).
2. We have carefully examined appellant's remaining enumeration of error that the trial court erred in denying his motion for a directed verdict and find it to be without merit.
Judgment affirmed.
All the Justices concur.
NOTES
[1]  The crimes were committed between January 17 and January 20, 1994. Sims was indicted on February 28, 1994 in Lumpkin County. He was found guilty following a jury trial held June 6-9, 1994 and sentenced on June 30, 1994. A notice of appeal was filed July 19, 1994. He filed a motion for new trial on June 27, 1994. On September 16, 1994, appellate counsel filed a motion to stay the direct appeal pending the motion for new trial. This Court dismissed the appeal (S94A1906) without prejudice by order entered November 2, 1994. The motion for a new trial was denied on October 30, 1995 and a second notice of appeal was filed November 22, 1995. This appeal was docketed on January 26, 1996 and submitted for decision without oral argument on March 18, 1996.